Name: Council Decision (EU) 2017/1541 of 17 July 2017 on the conclusion, on behalf of the European Union, of the Kigali Amendment to the Montreal Protocol on substances that deplete the ozone layer
 Type: Decision
 Subject Matter: international affairs;  deterioration of the environment;  environmental policy
 Date Published: 2017-09-14

 14.9.2017 EN Official Journal of the European Union L 236/1 COUNCIL DECISION (EU) 2017/1541 of 17 July 2017 on the conclusion, on behalf of the European Union, of the Kigali Amendment to the Montreal Protocol on substances that deplete the ozone layer THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1) in conjunction with point (a) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Union became a party to the Vienna Convention for the protection of the ozone layer (the Vienna Convention) and the Montreal Protocol on substances that deplete the ozone layer (the Montreal Protocol) by Council Decision 88/540/EEC (2). Subsequently, the following amendments to the Montreal Protocol were approved: the First Amendment, by Council Decision 91/690/EEC (3); the Second Amendment, by Council Decision 94/68/EC (4); the Third Amendment, by Council Decision 2000/646/EC (5); and the Fourth Amendment, by Council Decision 2002/215/EC (6). (2) At the 28th meeting of the Parties to the Montreal Protocol, which took place in Kigali, Rwanda, from 10 to 15 October 2016, the text of a further amendment to the Montreal Protocol (the Kigali Amendment) was adopted, adding a stepwise reduction in the consumption and production of hydrofluorocarbons to the control measures of the Montreal Protocol. (3) A stepwise reduction in the consumption and production of hydrofluorocarbons is necessary to reduce the contribution of those substances to climate change and to prevent their unlimited introduction, in particular in developing countries. (4) The Kigali Amendment is a necessary contribution to the implementation of the Paris Agreement, approved by Council Decision (EU) 2016/1841 (7), as regards its objective to keep the global temperature increase well below 2 °C above pre-industrial levels and to pursue efforts to limit the temperature increase even further to 1,5 °C above pre-industrial levels. (5) The extent of competence exercised by the Union with respect to the matters covered by the Vienna Convention and the Montreal Protocol has developed significantly since 1988. The Depository should be informed of any substantial modification in the extent of the Union competence in those matters, in accordance with Article 13(3) of the Vienna Convention. (6) The Union has already adopted instruments on the matters covered by the Kigali Amendment, including Regulation (EU) No 517/2014 of the European Parliament and of the Council (8). (7) The Kigali Amendment should be approved, HAS ADOPTED THIS DECISION: Article 1 The Kigali Amendment to the Montreal Protocol on substances that deplete the ozone layer is hereby approved on behalf of the European Union. The Declaration of Competence pursuant to Article 13(3) of the Vienna Convention is hereby also approved. The texts of the Kigali Amendment and of the Declaration of Competence are attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of approval provided for in Article 13(1) of the Vienna Convention, together with the Declaration of Competence (9). Article 3 This Decision shall enter into force on the date following that of its adoption. Done at Brussels, 17 July 2017. For the Council The President T. TAMM (1) Consent of 5 July 2017 (not yet published in the Official Journal). (2) Council Decision 88/540/EEC of 14 October 1988 concerning the conclusion of the Vienna Convention for the protection of the ozone layer and the Montreal Protocol on substances that deplete the ozone layer (OJ L 297, 31.10.1988, p. 8). (3) Council Decision 91/690/EEC of 12 December 1991 concerning the conclusion of the amendment to the Montreal Protocol on substances that deplete the ozone layer as adopted in June 1990 in London by the Parties to the Protocol (OJ L 377, 31.12.1991, p. 28). (4) Council Decision 94/68/EC of 2 December 1993 concerning the conclusion of the amendment to the Montreal Protocol on substances that deplete the ozone layer (OJ L 33, 7.2.1994, p. 1). (5) Council Decision 2000/646/EC of 17 October 2000 concerning the conclusion of the amendment to the Montreal Protocol on substances that deplete the ozone layer (OJ L 272, 25.10.2000, p. 26). (6) Council Decision 2002/215/EC of 4 March 2002 concerning the conclusion of the Fourth Amendment to the Montreal Protocol on substances that deplete the ozone layer (OJ L 72, 14.3.2002, p. 18). (7) Council Decision (EU) 2016/1841 of 5 October 2016 on the conclusion, on behalf of the European Union, of the Paris Agreement adopted under the United Nations Framework Convention on Climate Change (OJ L 282, 19.10.2016, p. 1). (8) Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (OJ L 150, 20.5.2014, p. 195). (9) The date of entry into force of the Kigali Amendment will be published in the Official Journal of the European Union by the General Secretariat of the Council.